Citation Nr: 1040292	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-04 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy M. Smith


INTRODUCTION

The Veteran served on active duty from September 1963 to May 
1964.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Montgomery, Alabama.


FINDING OF FACT

The Veteran does not have a current chronic psychiatric disorder 
associated with his active military duty.  


CONCLUSION OF LAW

Service connection for a psychiatric disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.102, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  
The foregoing notice requirements were satisfied by a March 2006 
letter, which also informed the Veteran of the law and 
regulations governing the assignment of disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In addition, following the letter, the February 2007 
statement of the case was issued, which gave the Veteran an 
additional 60 days to submit more evidence.  

Additionally, the Board finds that the duty to assist provisions 
of the VCAA have been met in this case.  In this regard, the 
Board notes that the Veteran has not reported any post-service 
medical treatment for a psychiatric disorder, and his April 2006 
VCCA notice response, indicated that he had no other information 
or evidence to give VA to substantiate his claim.

The Board acknowledges that the Veteran has not been accorded a 
VA examination pertinent to the claim on appeal.  However, as 
will be discussed in the following decision, the service 
treatment records reflect treatment for a personality disorder 
(for which service connection is not permitted), and there is no 
post-service medical evidence reflecting any other current 
psychiatric disorder.  Thus, a remand to accord the Veteran an 
opportunity to undergo a VA examination is not necessary.  VA's 
duty to assist is not invoked where "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  Charles v. Principi, 16 Vet. App. 370 (2002) & 
38 U.S.C.A. § 5103A(a)(2).  See also & McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a [V]eteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Rules And Regulations

Generally, service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line of 
duty, or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. § 1110.  Service connection may be 
established by demonstrating that the disability was first 
manifested during service and has continued since service to the 
present time or by showing that a disability which pre-existed 
service was aggravated during service.  Service connection may be 
granted for any disease diagnosed after discharge from service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303.

A threshold requirement for the grant of service connection for 
any disability is that the disability claimed must be shown to be 
present.  38 U.S.C.A. § 1110.  The United States Court of Appeals 
for Veterans Claims has interpreted the requirement of current 
disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury to 
cases where such incidents have resulted in 
a disability.  See 38 U.S.C. § 1110.  In 
the absence of proof of a present 
disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Analysis

The Veteran contends that he developed a psychiatric disorder as 
a result of active military service.

The report of the Veteran's August 1963 enlistment examination 
indicates no psychiatric condition.  Specifically, he reported no 
depression or excessive worry, and no nervous trouble of any 
sort.  Subsequent service medical records, however, reveal that 
the Veteran was admitted to the U.S. Naval Hospital in Great 
Lakes, Illinois following a suicidal gesture.  The diagnosis upon 
admission was depressive reaction.  Psychiatric evaluation and 
observation in the hospital psychiatric ward found the Veteran to 
be resistive in attitude and uncooperative.  There was no 
evidence of disordered thinking, delusions or hallucinations.  
The final diagnosis was inadequate personality.  It was 
recommended that the Veteran be discharged from service, with the 
notation that his personality disorder existed prior to 
enlistment and was not aggravated by service.  He was considered 
fully mentally competent to be discharged into his own custody, 
that he did not constitute a menace to himself or others, and was 
not likely to become a public charge.  The Veteran was released 
from service in May 1964.  His DD 214 shows the reason for his 
separation was "BuMed Instr 1910.2C." 

The record is absent for any post-service psychiatric findings or 
treatment, and the Veteran has not reported such.

Based on the foregoing evidence, the Board finds that service 
connection for a psychiatric disorder is not warranted.  The 
record reflects findings of a personality disorder in service, 
which the Board notes is not subject to service connection under 
the statute and regulations pertaining to congenital defects.  
See 38 C.F.R. § 3.303(c) (2009).  Further, there is no competent 
diagnostic evidence showing that the Veteran has a current 
psychiatric disorder for which VA compensation benefits may be 
paid.  In the absence of competent proof of a present disability, 
there can be no valid claim, and the appeal must be denied 
Brammer, 3 Vet. App. 223, 225 (1992).

ORDER

Service connection for a psychiatric disorder is denied.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


